Citation Nr: 9902804	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-27 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) currently evaluated as 50 percent 
disabling.  

(The issue of entitlement to apportionment of the veterans 
compensation to include retroactive payment for the period to 
include August 1, 1996 to February 1, 1997,
is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
February 1971.  

This appeal arises from a March 1996 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for PTSD, evaluated as 10 percent disabling, effective 
September 1995.  The veteran filed a notice of disagreement 
(NOD) in May 1996, indicating that his PTSD was more severe 
than the 10 percent evaluation reflected.  He related that 
the quality of his life was affected by his PTSD.  In 
July 1996, he filed an application for a total disability 
rating based upon individual unemployability.  The veteran 
testified at a personal hearing before a hearing officer at 
the RO in September 1996.  In February 1997, the hearing 
officers decision increased the veterans evaluation from 
10 percent to 50 percent, effective September 1995.  By 
rating decision of June 1998, a total disability rating based 
upon individual unemployability was granted, effective 
July 1997.  


FINDINGS OF FACT

1.  In an October 1998 written statement to the RO, the 
veteran indicated that he was satisfied with his appeal on 
all issues reviewed.  


CONCLUSION OF LAW

The appeal of the claim for entitlement to an increased 
evaluation for PTSD has been withdrawn.  38 U.S.C.A. 
§ 7105(d) (West 1991); 38 C.F.R. § 20.204 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may withdraw an appeal to the Board by submitting a 
written request to do so at any time before the Board 
promulgates a final decision on the matter in question.  See 
38 C.F.R. § 20.204 (1998).  A valid withdrawal effectively 
creates a situation where there is no longer an allegation of 
an error of fact or law with respect to the determination 
that had been previously appealed.  Consequently, in such an 
instance, dismissal is appropriate.  See 38 U.S.C.A. 
§ 7105(d) (West 1991).  

In the instant case, the record reflects that the veteran 
submitted a written statement to the RO in October 1998, 
indicating, in pertinent part, that he was satisfied with his 
appeal on all issues reviewed.  He had previously requested 
an increased evaluation for PTSD, evaluated as 50 percent 
disabling and a total disability rating based upon individual 
unemployability.  By rating decision of June 1998, a total 
disability rating based upon individual unemployability was 
granted, effective June 1997.  Since he indicated that he was 
satisfied with his appeal on all issues reviewed, the legal 
effect of such is to create a valid withdrawal and a 
situation where there is no longer an allegation of an error 
of fact or law with respect to the issue that had been 
previously appealed.  Further action by the Board is 
therefore inappropriate since a controversy or 
justiciable issue on this point no longer exists.  
38 U.S.C.A. § 7105(d) (West 1991).  Consequently, the appeal 
of the issue of an increased evaluation for PTSD, evaluated 
as 50 percent disabling, is dismissed.


ORDER

The veteran has withdrawn his claim for entitlement to an 
increased evaluation for

PTSD, evaluated as 50 percent disabling; the appeal of this 
issue is, therefore, dismissed.




		
	TERENCE D. HARRIGAN
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
